

115 HCON 61 IH: Expressing the sense of Congress that all trade agreements the United States enters into, should provide reasonable access and collaboration of each nation involved in such an agreement, for the purpose of search and recovery activities relating to members of the United States Armed Forces missing in action from prior wars or military conflicts.
U.S. House of Representatives
2017-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. CON. RES. 61IN THE HOUSE OF REPRESENTATIVESMay 24, 2017Mr. Thompson of Pennsylvania (for himself and Mr. Connolly) submitted the following concurrent resolution; which was referred to the Committee on Ways and MeansCONCURRENT RESOLUTIONExpressing the sense of Congress that all trade agreements the United States enters into, should
			 provide reasonable access and collaboration of each nation involved in
			 such an agreement, for the purpose of search and recovery activities
			 relating to members of the United States Armed Forces missing in action
			 from prior wars or military conflicts.
	
 Whereas the Department of Defense Prisoners of War/Missing in Action (POW/MIA) Accounting Agency must currently approach MIA recovery operations on a country by country basis via diplomatic, civil, and military negotiations;
 Whereas countries utilizing mutually beneficial trade agreements with the United States should provide a transparent and efficient process to aid in the recovery of United States POW/MIA operations;
 Whereas the Department of Defense estimates approximately 1,627 United States citizens who served during the Vietnam War are still unaccounted for in Vietnam, Laos, and Cambodia despite quarterly Joint Field Activity excavation and recovery efforts;
 Whereas some 73,000 members of the United States Armed Forces remain unaccounted for throughout Europe, China, and Japan after sacrificing their lives during World War II; and
 Whereas nearly 8,000 members of the United States Armed Forces are still missing on the Korean Peninsula after bravely serving during the Korean War: Now, therefore, be it
	
 That it is the sense of Congress that all trade agreements the United States enters into, should provide reasonable access and collaboration of each nation involved in such an agreement, for the purpose of search and recovery activities relating to members of the United States Armed Forces missing in action from prior wars or military conflicts.
		